12‐3223‐cv
           Thomas v. Barrett, Daffin, Frappier, Turner & Engel LLP


                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                                      SUMMARY ORDER

     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after January 1, 2007, is
     permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a
     summary order in a document filed with this court, a party must cite either the Federal Appendix or an electronic database
     (with the notation “summary order”). A party citing a summary order must serve a copy of it on any party not represented
     by counsel.


 1                 At a stated term of the United States Court of Appeals for the Second Circuit, held
 2         at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3         York, on the 18th day of September, two thousand thirteen.
 4
 5         PRESENT:
 6                           JOHN M. WALKER, JR.,
 7                           DEBRA ANN LIVINGSTON,
 8                           DENNY CHIN,
 9
10                                 Circuit Judges. 
11         _____________________________________
12
13         ELIZABETH THOMAS,
14
15                                              Plaintiff‐Appellant,
16
17                           v.                                                        No. 12‐3223‐cv
18
19         BARRETT, DAFFIN, FRAPPIER, TURNER & ENGEL 
20         LLP,  FKA  BARRETT,  BARRETT,  BURKE,  WILSON,
21         CASTLE, DAFFIN & FRAPPIER, LLP, et al.,
22
23                                              Defendants‐Appellees,
24
25         NDEX WEST LLC, et al.,
26
27                                 Defendants.
28         ____________________________________
 1                                                 Elizabeth  Thomas,  pro  se,  Tomball,  Texas,  on
 2                                                 submission, for Plaintiff‐Appellant.
 3
 4                                                 Jeffrey  G.  Stark,  Forchelli,  Curto,  Deegan,
 5                                                 Schwartz,  Mineo,  Cohn  &  Terrana,  LLP,
 6                                                 Uniondale, New York, and Melissa J. Armstrong,
 7                                                 Baker  Botts  LLP,  New  York,  New  York,  on
 8                                                 submission, for Defendants‐Appellees. 

 9          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the orders of the District Court (Gleeson, J.) are AFFIRMED. 

11          Appellant Elizabeth Thomas, proceeding pro se, appeals from the district court’s

12   order dismissing her claims against Appellee Barrett, Daffin, Frappier, Turner & Engel LLP

13   (the  “Barrett  firm”)  for  lack  of  personal  jurisdiction  and  dismissing  her  claims  against

14   Appellees The Dolan Company and American Processing Company, and defendant NdeX

15   West, LLC (the “Dolan companies”), based upon judicial estoppel.  She further appeals

16   from the district court’s order denying reconsideration of these decisions and denying her

17   motion  to  transfer  her  case  to  the  Southern  District  of  Texas.    We  assume  the  parties’

18   familiarity with the underlying facts, the procedural history of the case, and the issues on

19   appeal.

20          The issue of standing is a threshold jurisdictional issue, which a federal court must

21   entertain before reaching the merits of the case.  Ross ex rel. Dunham v. Lantz, 408 F.3d 121,

22   123 (2d Cir. 2005) (per curiam).  Federal courts must examine the issue of standing whether

23   or not it is raised by the court below or the parties.  Juidice v. Vail, 430 U.S. 327, 331 (1977). 


                                                      2
 1   This is because a federal court considering a matter that is not a case or controversy, and

 2   therefore not delegated to the federal judiciary under Article III, would “violate principles

 3   of separation of powers.”  Connecticut v. Physicians Health Servs. of Conn., Inc., 287 F.3d 110,

 4   116 (2d Cir. 2002). 

 5            Under 11 U.S.C. § 541(a)(1), the commencement of a bankruptcy case creates an

 6   estate  comprised  of  “all  legal  or  equitable  interests  of  the  debtor  in  property  as  of  the

 7   commencement  of  the  case.”    The  bankruptcy  estate  includes  future,  nonpossessory,

 8   contingent, speculative, and derivative interests, along with all causes of action “owned by

 9   the debtor or arising from property of the estate.”  Chartschlaa v. Nationwide Mut. Ins. Co.,

10   538 F.3d 116, 122 (2d Cir. 2008).  Property acquired after the filing of a bankruptcy petition,

11   although normally not part of the estate, will vest in the estate if it is derived from property

12   that was part of the estate as of the commencement of the bankruptcy.  See id. (citing 11

13   U.S.C. § 541(a)(6)).  Where legal claims become part of a bankruptcy estate, the debtor lacks

14   standing to bring these claims, in the absence of circumstances not present here.  See id. at

15   123.  

16            Although  the  district  court  dismissed  Appellant’s  claims  against  the  Dolan

17   companies  because  she  had  failed  to  disclose  them  in  a  bankruptcy  action  and  was

18   therefore judicially estopped from pursuing them, it noted in passing that dismissal of

19   these claims was also appropriate because Appellant lacked standing, as the claims were



                                                        3
 1   properly part of the bankruptcy estate.  We conclude that the district court did not err in

 2   determining that Appellant’s claims against the Dolan companies vested in the bankruptcy

 3   estate because they were derived from property that was part of the estate.  As a result,

 4   Appellant lacks standing with respect to her claims against the Dolan companies, and we

 5   affirm the district court’s dismissal of these claims for this reason.  

 6          Additionally, although the district court dismissed Appellant’s claims against the

 7   Barrett firm for lack of personal jurisdiction, it later noted that Appellant would also be

 8   judicially estopped from pursuing these claims for substantially the same reasons that she

 9   was estopped from pursuing her claims against the Dolan companies.  We agree, and the

10   same facts that support this finding demonstrate that Appellant lacked standing to pursue

11   these claims as well.  As a result, we affirm the district court’s dismissal of the claims

12   against  the  Barrett  firm,  and  we  similarly  affirm  the  district  court’s  rejection  of  the

13   arguments in Thomas’s motion to reconsider or transfer.

14          We have considered all of Appellant’s remaining arguments and find them to be

15   without merit.  Accordingly, we AFFIRM the orders of the district court.
16
17                                                 FOR THE COURT: 
18                                                 Catherine O’Hagan Wolfe, Clerk
19




                                                      4